Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirobe et al (US 2014/0168019) in view of He (CN 103915681).
Regarding claim 1, Hirobe discloses in Figures 1-6, a combo antenna module comprising:
a magnetic sheet (11);
a loop coil (12) disposed on an upper surface of the magnetic sheet (11); and
an antenna sheet (30) having an area smaller than an area of the magnetic sheet, and disposed
on the upper surface of the magnetic sheet (11),
wherein the antenna sheet (30) overlaps a part of the loop coil (12).
Hirobe does not disclose a step compensation sheet having an area smaller than the area of the magnetic sheet, and disposed on the upper surface of the magnetic sheet, and wherein the step compensation sheet is made of a resin material and is disposed to cover a region not overlapping the antenna sheet on the upper surface of the magnetic sheet.
He discloses in Figures 1-4, further comprising: a step compensation sheet (103) having an area smaller than the area of the magnetic sheet (12), and disposed on the upper surface of the magnetic sheet (12); wherein the step compensation sheet (103) disposed to cover a region not overlapping the antenna sheet (15) on the upper surface of the magnetic sheet (12).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna module of Hirobe with the antenna module having the step compensation sheet as taught by He to form the antenna module having a certain thickness, thereby easily mounting purpose. Therefore, to employ having the step compensation as claimed invention would have been obvious to person skill in the art.
Hirobe and He are silent on the step compensation sheet made of a resin material. However, resin step compensation sheet is well known in the art. One of such examples is the teaching of Maeng et al (US 2019/0236433), par. 0125. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a resin material to form a step compensation sheet since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 2, as applied to claim 1, Hirobe discloses in Figures 1-6,
wherein the loop coil (12) is formed of a metal wire formed in a loop shape in which a virtual winding axe perpendicular to the magnetic sheet (11) is wound by the loop coil (12) in plural times.
Regarding claim 3, as applied to claim 1, Hirobe discloses in Figures 1-6, wherein the antenna sheet (30) comprises: a flexible base sheet (30, see par. 0150) having an area smaller than the area of the magnetic sheet (see Fig. 6), and wherein the base sheet (30) overlaps a region in which a first end and a second end of the loop coil (12) are disposed.
Regarding claim 4, as applied to claim 3, Hirobe discloses in Figures 1-6,
wherein the antenna sheet (30) further comprises: an antenna pattern (22) formed in a loop shape and disposed on an upper surface of the base sheet (30), and wherein the antenna pattern (22) overlaps a part of the loop coil (12).
Regarding claim 5, as applied to claim 4, Hirobe discloses in Figures 1-6, wherein the antenna sheet (30) further comprises: a first connection pattern (connection between terminal 31 and 12, see Fig. 1) disposed on the upper surface of the base sheet (30), and electrically connected to the first end of the loop coil (12); and a second connection pattern (connection between 31 and 12) spaced apart from the first connection pattern and disposed on the upper surface of the base sheet (30), and electrically connected to the second end of the loop coil (12).
Regarding claim 8, as applied to claim 5, Hirobe discloses in Figures 1-6, wherein a first end of the first connection pattern (connection between 31 and 12) is exposed to a lower surface of the base sheet (30) through a region in which a part of the base sheet (30) is removed, and electrically connected to the first end of the loop coil (12) in the region exposed to the lower surface of the base sheet (see Figs. 1 and 6).
Regarding claim 9, as applied to claim 5, Hirobe discloses in Figures 1-6, wherein the first end of the second connection pattern (connection between 31 and 12) is exposed to a lower surface of the base sheet (30) through a region in which a part of the base sheet (30) is removed, and electrically connected to the second end of the loop coil (12) in the region exposed to the lower surface of the base sheet (see Figs. 1 and 6).
Regarding claim 10, as applied to claim 3, Hirobe discloses in Figures 1-6, wherein the antenna sheet (30) further comprises: a terminal sheet (sheet including terminals 31, 32, see Fig. 1) extending from one side of the base sheet, and formed with a plurality of terminal patterns.
Regarding claim 11, as applied to claim 1, He discloses in Figures 1-4, wherein the magnetic sheet (12, see par. 0019) is formed with a step compensation groove (200) in a region of overlapping the loop coil (141) and the antenna sheet (15).
Regarding claim 12, as applied to claim 11, He discloses in Figures 1-4, wherein the magnetic sheet (12) is a laminate formed by laminating one or more sheets in which a hole (200) is formed in the region of overlapping the loop coil and the antenna sheet. 
Regarding claim 14, as applied to claim 1, Hirobe discloses in Figures 1-6, wherein the antenna sheet (30) comprises: a flexible base sheet (30, see par. 0150) having an area smaller than the area of the magnetic sheet; and an extension sheet (sheet including terminals 31, 32) formed to extend from one side of the base sheet toward a center portion of the loop coil (12), and wherein the extension sheet overlaps a region in which the first end and the second end of the loop coil (12) are disposed. 
Regarding claim 15, as applied to claim 14, Hirobe discloses in Figures 1-2, wherein the antenna sheet (30) further comprises: a first connection pattern (connection to terminal 31) disposed over the upper surface of the base sheet (30) and an upper surface of the extension sheet, and electrically connected to the first end of the loop coil (12); and a second connection pattern (connection to 31) spaced apart from the first connection pattern and disposed over the upper surface of the base sheet (30) and the upper surface of the extension sheet, and electrically connected to the second end of the loop coil (12).
Regarding claim 16, as applied to claim 15, wherein the first end of the first connection pattern (first 31) is exposed to the lower surface of the extension sheet through the region in which a part of the extension sheet is removed and electrically connected to the first end of the loop coil (12). 
Regarding claim 17, as applied to claim 15, Hirobe discloses in Figures 1-2, wherein the first end of the second connection pattern (second 31) is exposed to the lower surface of the extension sheet through the region in which a part of the extension sheet is removed and electrically connected to the second end of the loop coil (12).
Claims 6-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirobe in view of He and further in view of Kim et al (US 2018/0301790).
Regarding claim 6, Hirobe discloses every feature of claimed invention as expressly recited in claim 5, except for the first connection pattern and the second connection pattern are disposed in an inner region of the loop formed by the antenna pattern.
Kim discloses in Figure 7, the first connection pattern and the second connection pattern (750) are disposed in an inner region of the loop formed by the antenna pattern (730). 
It would have been obvious to one having ordinary skill in the art before the time the invention was made modify the connection patterns of Hirobe with the connection patterns disposed inner region of the loop as taught by Kim to improve the communication performance of the coils. Therefore, to
employ having the connection patterns as claimed invention would have been obvious to person skill in the art.
Regarding claim 7, as applied to claim 5, Kim discloses in Figure 7, wherein the first end and the second end of the loop coil (713) overlap an inner region of the loop formed by the antenna pattern (730) on a lower surface of the base sheet.
Regarding claim 18, as applied to claim 15, Kim discloses in Figures 5-7, wherein the antenna sheet (500, Fig. 5) further comprises: an antenna pattern (530, Fig. 5) formed on the upper surface of the base sheet, and wherein a part of the antenna pattern in a penetration region is removed, the first connection pattern and the second connection pattern intersecting with the antenna pattern in the penetration region (see Fig. 6B).
Regarding claim 19, as applied to claim 18, Kim discloses in Figures 5-7, wherein the antenna sheet (500) further comprises: a bypass pattern formed on the lower surface of the base sheet, and wherein the bypass pattern is connected to cut-out of the antenna pattern removed from the penetration region. 
Regarding claim 20, as applied to claim 19, Kim discloses in Figure 5-7, wherein one end of the bypass pattern is electrically connected to a first cut-out part of the antenna pattern disposed on the left side of the penetration region, and wherein other end of the bypass pattern is electrically connected to a second cut-out part of the antenna pattern disposed on a right side of the penetration region.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845